DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Objections
Applicant is advised that should Claim 22 be found allowable, Claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the matrix material" in Claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0061889 to King (hereinafter “US1”).
Regarding Claim 1, US1 describes a braided cable bundle (10a), comprising a plurality of discrete cables (12a), each cable having a signal-carrying member (14) and a protective jacket (18a) surrounding the signal-carrying member, wherein the plurality of discrete cables are braided together to form a cable bundle (see [0038]).
Regarding Claim 18, US1 describes the cables braided together in a predetermined braid pattern (see [0037]-[0038]).
Regarding Claim 19, US1 describes the predetermined braid pattern is selected from a group consisting of French braid pattern, Dutch braid pattern, and chain-link braid pattern (see [0037]).
Claims 14 and 15 describes a method substantially embodied by the above-discussed device of Claims 12 and 19, respectively. Therefore, Claims 14 and 15 are rejected in view of US1 for substantially the same reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 12.
US1 does not describe the plurality of discrete cables comprising cables selected from a group consisting of fiber optic cables and hybrid fiber/power cables. US1 does describe that cables such as that described typically include wires of optical fibers (see [0003]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cables of US1 with optical fibers in place of the described wires. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 12 above, and further in view of US Patent No. 4,688,888 to Kimmich (hereinafter “US2”).
US1 does not describe cable including a faux cable. US2 describes a cable bundle (see Figs 1A, 2) comprising a plurality of discrete cables (2, 3), where at least one of the cables is a faux cable (2). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form include faux cables of US2 in the cable unit of US1. The motivation for doing so would have been to include fillers maintaining a desired spacing and cable characteristics.
Claims 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 12 above, and further in view of US Patent No. 4,795,856 to Farmer (hereinafter “US3”)
Regarding Claims 22 and 24, US1 does not describe a grommet. US3 describes a cable bundle (C) in combination with a grommet (G). Before the effective filing date of the claimed 
Regarding Claim 27, neither US1 nor US3 describe the plurality of discrete cables comprising cables selected from a group consisting of fiber optic cables and hybrid fiber/power cables. US1 does describe that cables such as that described typically include wires of optical fibers (see [0003]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cables of the combination in view of US1 and US3 with optical fibers in place of the described wires. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US1 and US3 as applied to Claim 24 above, and further in view of US2.
Neither US1 nor US3 describe the cable unit including a faux cable. US2 describes a cable bundle (see Figs 1A, 2) comprising a plurality of discrete cables (2, 3), where at least one of the cables is a faux cable (2). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form include faux cables of US2 in the obvious cable bundle in view of US1 and US3. The motivation for doing so would have been to include fillers maintaining a desired spacing and cable characteristics.
Allowable Subject Matter
Claims 13, 16, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 16, 17, and 25 describe braiding a matrix material between the plurality of discrete cables.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874